          Case 3:20-cv-00002-JM Document 12 Filed 06/23/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION
GARRY THOMAS                                                                    PLAINTIFF
ADC #173372
v.                                    No: 3:20-cv-00002 JM

CARTER, et al.                                                              DEFENDANTS

                                            ORDER

       Plaintiff Garry Thomas filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on January

2, 2020 (Doc. No. 2). On March 9, 2020, the Court entered an order directing Thomas to file an

amended complaint (Doc. No. 3). Thomas was cautioned that failure to comply with the Court’s

order within that time would result in the recommended dismissal of his case, without prejudice,

pursuant to Local Rule 5.5(c)(2).

       More than 30 days have passed, and Thomas has not complied or otherwise responded to

the March 9 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

       IT IS THEREFORE ORDERED THAT Thomas’s complaint (Doc. No. 2) is DISMISSED

WITHOUT PREJUDICE.

       DATED June 23, 2020.


                                                     UNITED STATES DISTRICT JUDGE
